DETAILED ACTION
Floor Grinder and Polisher 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-23  are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-22 of prior U.S. Patent No. 10,307,880 B1. This is a statutory double patenting rejection.

Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
An apparatus for treating a floor surface, the apparatus comprising:
 An apparatus for treating a floor surface, the apparatus comprising
a floor grinder-polisher system comprising a support frame and a plurality of grinding heads mounted on the support frame, wherein each grinding head in the plurality of grinding heads comprises a grinding surface configured to rotate and engage a floor surface;
a floor grinder-polisher system comprising a support frame and a plurality of grinding heads mounted on the support frame, wherein each grinding head in the plurality of grinding heads comprises a grinding surface configured to rotate and engage a floor surface and wherein the support frame is adjustable in length between a first lateral side and a second, opposite lateral side of the support frame
a power source connected to the plurality of grinding heads and configured to supply power to the plurality of grinding heads;
a power source connected to the plurality of grinding heads and configured to supply power to the plurality of grinding heads; 

a controller configured to control the plurality of grinding heads; and
a vehicle connected to the support frame and configured to support the power source.
a vehicle connected to the support frame and configured to support the power source.
15. The apparatus of claim 1, wherein the support frame is adjustable in length between a first lateral side and a second, opposite lateral side of the support frame



A comparison of the subject matter of claim 2 of the instant application with the claim 2 of the Patent shows the following: 

Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
wherein the controller is configured to independently control a rotational speed of each grinding surface of the plurality of grinding head
wherein the controller is configured to independently control a rotational speed of each grinding surface of the plurality of grinding heads



Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
wherein each grinding head in the plurality of grinding heads comprises a motor configured to rotate a respective grinding surface of each grinding head.
wherein each grinding head in the plurality of grinding heads comprises a motor configured to rotate a respective grinding surface of each grinding head.


A comparison of the subject matter of claim 4 of the instant application with the claim 4 of the Patent shows the following: 

Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 3,
 The apparatus of claim 3,
wherein the motor is an electric motor.
wherein the motor is an electric motor..


A comparison of the subject matter of claim 5 of the instant application with the claim 5 of the Patent shows the following: 


U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
wherein the grinding surface of one grinding head in the plurality of grinding heads comprises about 24 diamond cutters.
wherein the grinding surface of one grinding head in the plurality of grinding heads comprises about 24 diamond cutters.



A comparison of the subject matter of claim 6 of the instant application with the claim 6 of the Patent shows the following: 

Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
wherein each grinding head of the plurality of grinding heads is independently mounted on the support frame.
wherein each grinding head of the plurality of grinding heads is independently mounted on the support frame.


A comparison of the subject matter of claim 7 of the instant application with the claim 7 of the Patent shows the following: 

U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
wherein each grinding head is adjustable on the support frame.
wherein each grinding head is adjustable on the support frame.


A comparison of the subject matter of claim 8 of the instant application with the claim 8 of the Patent shows the following: 
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
wherein each grinding head of the plurality of grinding heads is removably connected to the support frame.
wherein each grinding head of the plurality of grinding heads is removably connected to the support frame.


A comparison of the subject matter of claim 9 of the instant application with the claim 9 of the Patent shows the following: 
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
wherein the plurality of grinding heads comprises at least five grinding heads mounted on the support frame.
wherein the plurality of grinding heads comprises at least five grinding heads mounted on the support frame.


A comparison of the subject matter of claim 10 of the instant application with the claim 10 of the Patent shows the following: 
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 9,
 The apparatus of claim 9,
wherein three or more grinding heads of the at least five grinding heads are disposed on the support frame in a staggered, zig-zag pattern.
wherein three or more grinding heads of the at least five grinding heads are disposed on the support frame in a staggered, zig-zag pattern.


A comparison of the subject matter of claim 11 of the instant application with the claim 11 of the Patent shows the following: 
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
further comprising at least one weight tray disposed on at least one grinding head of the plurality of grinding heads, the at least one weight tray configured to provide an additional downforce on the 



A comparison of the subject matter of claim 12 of the instant application with the claim 12 of the Patent shows the following
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
wherein the support frame is removably connected to the vehicle.
wherein the support frame is removably connected to the vehicle.


A comparison of the subject matter of claim 13 of the instant application with the claim 13 of the Patent shows the following
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 12,
 The apparatus of claim 12,
wherein the support frame removably connects to the vehicle with a hitch pin system.
wherein the support frame removably connects to the vehicle with a hitch pin system.


A comparison of the subject matter of claim 14 of the instant application with the claim 14 of the Patent shows the following

U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
wherein the support frame rotatably connects to the vehicle.
wherein the support frame rotatably connects to the vehicle.


A comparison of the subject matter of claim 16 of the instant application with the claim 15 of the Patent shows the following
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 15,
 The apparatus of claim 1,
wherein the support frame comprises extendible arms configured to adjust the length of the support frame.
wherein the support frame comprises extendible arms configured to adjust the length of the support frame.


A comparison of the subject matter of claim 17 of the instant application with the claim 16 of the Patent shows the following
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
further comprising a water management system comprising a water tank and a water supply hose, the water 



A comparison of the subject matter of claim 18 of the instant application with the claim 17 of the Patent shows the following
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 17,
 The apparatus of claim 16,
wherein the water supply hose is at least partially integral to the vehicle.
wherein the water supply hose is at least partially integral to the vehicle.


A comparison of the subject matter of claim 19 of the instant application with the claim 18 of the Patent shows the following
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 17,
 The apparatus of claim 16,
wherein the water tank is disposed on a tow cart configured to be towed by the vehicle.
wherein the water tank is disposed on a tow cart configured to be towed by the vehicle.



Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 17,
 The apparatus of claim 16,
wherein the controller is configured to control a flow rate of water supplied to the plurality of grinding heads from the water management system.
wherein the controller is configured to control a flow rate of water supplied to the plurality of grinding heads from the water management system.


A comparison of the subject matter of claim 21 of the instant application with the claim 20 of the Patent shows the following
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
wherein the controller is configured to control at least one of a speed of the plurality of grinding heads or a speed of the vehicle
wherein the controller is configured to control at least one of a speed of the plurality of grinding heads or a speed of the vehicle.




Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
wherein the controller is configured to provide speed and load readings of the plurality of grinding heads to an indicator on the vehicle.
 wherein the controller is configured to provide speed and load readings of the plurality of grinding heads to an indicator on the vehicle.


A comparison of the subject matter of claim 23 of the instant application with the claim 22 of the Patent shows the following
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The apparatus of claim 1,
 The apparatus of claim 1,
wherein each grinding head in the plurality of grinding heads comprises a 30 horsepower electric motor, and the power source comprises a 200 amp to 250 amp generator.
  wherein each grinding head in the plurality of grinding heads comprises a 30 horsepower electric motor, and the power source comprises a 200 amp to 250 amp generator.


In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23-27 of U.S. Patent No.  10,307,880 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because t
The following comparison between application claim 24 and patent claim 23 shows what elements have been excluded in the presentation of application claim 23
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
A method for treating a floor surface, the method comprising:
A method for treating a floor surface, the method comprising:

 supporting, with a vehicle, a floor grinder polisher system and a power source, the floor grinder polisher system comprising a support frame and a plurality of grinding heads mounted on the support frame, wherein the support frame is adjustable in length between a first lateral side and a second, opposite lateral side of the support frame and each grinding head in the plurality of grinding heads comprising a grinding surface configured to rotate and engage a floor surface;
supplying power, with the power source, to the plurality of grinding heads;
supplying power, with the power source, to the plurality of grinding heads
engaging, with the plurality of grinding heads, a floor surface; and
engaging, with the plurality of grinding heads, a floor surface;
controlling, with a controller, a speed of the plurality of grinding heads.
controlling, with a controller, a speed of the plurality of grinding heads.



The following comparison between application claim 25 and patent claim 24 shows what elements have been excluded in the presentation of application claim 25
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The method of claim 25,
The method of claim 24
wherein controlling a speed of the plurality of grinding heads comprises controlling, with the controller, a rotational speed of the grinding surfaces of the plurality of grinding heads.
wherein controlling a speed of the plurality of grinding heads comprises controlling, with the controller, a rotational speed of the grinding surfaces of the plurality of grinding heads

Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
The following comparison between application claim 26 and patent claim 25 shows what elements have been excluded in the presentation of application claim 26
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
The method of claim 26,
The method of claim 25

wherein controlling a speed of the plurality of grinding heads comprises independently controlling, with the controller, each grinding head of the plurality of grinding heads.

Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
The following comparison between application claim 27 and patent claim 26 shows what elements have been excluded in the presentation of application claim 27
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1
An apparatus for treating a floor surface, the apparatus comprising:
An apparatus for treating a floor surface, the apparatus comprising
a floor grinder-polisher system comprising a support frame and at least one grinding head removably connected to the support frame, wherein the at least one grinding head comprises a grinding surface configured to rotate and engage a floor surface;
A floor grinder-polisher system comprising a support frame and at least one grinding head removably connected to the support frame, wherein the support frame is adjustable in length between a first lateral side and a second, opposite lateral side of the support frame and wherein the at least one grinding head comprises a grinding surface configured to rotate and engage a floor surface

a power source connected to the floor grinder-polisher system and configured to supply power to the at least one grinding head;
a controller configured to control the plurality of grinding heads; and
a controller configured to control the plurality of grinding heads;
a vehicle connected to the support frame and configured to support the power source.
and a vehicle connected to the support frame and configured to support the power source.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
The following comparison between application claim 28 and patent claim 27 shows what elements have been excluded in the presentation of application claim 28
Instant Application 16,414,191
U.S. Patent No. 10,307,880 B1

The apparatus of claim 26, 
wherein the support frame is removably connected to the vehicle.
wherein the support frame is removably connected to the vehicle.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-3,6-14,17-19,21,24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundberg (US 2007/0264917).
Regarding claim 1, Lundberg teaches a floor grinder-polisher system (abstract) comprising a support frame (metal frame 241, figure 3) and a plurality of grinding heads (polishing heads 242, figure 3) mounted on the support frame, wherein each grinding head in the plurality of grinding heads comprises a grinding surface (floor surface 208, figure 3) configured to rotate and engage a floor surface;
a power source (the engine of the vehicle, para 0025 0046) connected to the plurality of grinding heads and configured to supply power to the plurality of grinding heads;
a controller configured to control the plurality of grinding heads (figures 3-6, para [0031]-[0041]); and
a vehicle (vehicle 210, figure 3) connected to the support frame and configured to support the power source.
Regarding claim 2, Lundberg teaches wherein the controller is configured to independently control a rotational speed of each grinding surface of the plurality of grinding heads (para 0041 discloses that each rotating pad can respectively adjusted to optimal exerted force and RPM for the specific type flooring material and type of pad)
(motor 430, figure 5) configured to rotate a respective grinding surface of each grinding head (para 0040-0041).
Regarding claim 6, Lundberg teaches each grinding head of the plurality of grinding heads is independently mounted on the support frame (tubular metal frame 241, figure 3).
Regarding claim 7, Lundberg wherein each grinding head is adjustable on the support frame (para 0033 discloses polishing heads are mounted to the metal frame).
	Regarding claim 8, Lundberg teaches each grinding head of the plurality of grinding heads is removably connected to the support frame (para 0030 discloses the polishing head module is easily removable).
	Regarding claim 9, Lundberg teaches the plurality of grinding heads comprises at least five grinding heads mounted on the support frame (figure 4, para 0038).
	Regarding claim 10, Lundberg teaches wherein three or more grinding heads of the at least five grinding heads are disposed on the support frame in a staggered, zig-zag pattern (see figure 4).
	Regarding claim 11, Lundberg teaches at least one weight tray disposed on at least one grinding head of the plurality of grinding heads, the at least one weight tray (stackable weights 244, figure 3 para 0029, 0036);  configured to provide an additional downforce on the at least one grinding head of the plurality of grinding heads.
(see element 55, figure 2a).
	Regarding claim 13, Lundberg teaches wherein the support frame removably connects to the vehicle with a hitch pin system (see element 55, figure 2a).
	Regarding claim 14, Lundberg teaches wherein the support frame rotatably connects to the vehicle (see element 55, figure 2a).
	Regarding claim 17, Lundberg teaches a water management system comprising a water tank and a water supply hose, the water management system configured to supply water to the floor grinder-polisher system for a wet-grinding operation (para 0027-0028).
	Regarding claim 18, Lundberg teaches the water supply hose (stationary center shaft 530, figure 6) is at least partially integral to the vehicle (para 0027-0028,0042).
	Regarding claim 19, Lundberg teaches the water tank is disposed on a tow cart configured to be towed by the vehicle (para 0028).
	Regarding claim 21, Lundberg teaches the controller is configured to control at least one of a speed of the plurality of grinding heads or a speed of the vehicle (para 0041).
	Regarding claims 24-26 Lundberg discloses all of the structural elements in same as arrangement as claimed therefore in its normal and usual operation would perform the method claim. Additionally, under the principles of inherency the method claimed 
	Regarding claims 27-28, Lundberg teaches all the elements addressed in claims 27-28 it is noted claims 1,14 share the same claimed features, therefore same rejection applies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4,23 is rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (US 2007/0264917) in view of Strickland (US 20100136890).

Strickland discloses a riding flooring treating apparatus with an electric motor (electric motors 38 figures 2-4; para 0055).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Lundberg to incorporate the teachings of Strickland where Lundberg’s flooring treating apparatus has an electric motor. This modification would allow a user to recharge floor treating apparatus easier. 
Regarding claim 23, Lundberg teaches all the limitations stated above but fails to explicitly disclose that the grinding heads comprises a 30 horsepower electric motor, and the power source comprises a 200 amp to 250 amp generator.
Strickland discloses a riding flooring treating apparatus with an electric motor (electric motors 38 figures 2-4; para 0055) that powered by a power source such as batteries that are recharge electric motor .
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Lundberg to incorporate the teachings of Strickland where Lundberg’s flooring treating apparatus has an 30 hp electric motor and a power source with a 200 amp to 250 amp generator because the claimed power conditions of the motor and power source does not to provide any unexpected results. Therefore, since where the general conditions of the claim are . 
Claims 5, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (US 2007/0264917) .
Regarding claim 5, Lundberg teaches all limitations stated above, but fails to explicitly disclose that there are 24 diamond cutters in the grinding heads. Lundberg discloses that polishing heads can include diamond (para 0047-0049) to use for surface finishing. 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Lundberg to include 24 diamond cutters, because the claimed number of cutters does not to provide any unexpected results. Therefore, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (US 2007/0264917) in  view of Hurby (US8839479B2) 
Regarding claim 20, Lundberg teaches all the limitations stated above, but fails to disclose the controller is configured to control a flow rate of water supplied to the plurality of grinding heads from the water management system.
(abstract, figures 4a col 5 lines 26-40). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Lundberg to include control system of Hurby to control the flow rate supplied to the plurality of grinding heads. This modification would allow a user to have more control over surface finishing apparatus water management system, and determine how much water is being applied when using the surface finishing apparatus. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (US 2007/0264917) in view of Field et al. (US 8156608 B2) 
Regarding claim 22, Lundberg teaches all the limitations stated above, but fails explicitly disclose the controller is configured to provide speed and load readings of the plurality of grinding heads to an indicator on the vehicle.
Field teaches a floor cleaning apparatus that has control system where an indicator (714) relays operational information to a user (col 34 lines 20-col 35 lines 40). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Lundberg to include indicator of Field which is used to relay information about operational state. This modification would allow a user to know operational state and mode of polishing heads. 
	

Allowable Subject Matter
Claims 15 and 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Further claims 15 and 16 are rejected under statutory double-patenting, the rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723   

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723